Citation Nr: 0837219	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  06-30 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for chronic diabetic 
retinopathy.  

2.  Entitlement to service connection for a chronic liver 
disorder.  

3.  Entitlement to service connection for chronic peripheral 
arterial disease of the lower extremities.  

4.  Entitlement to service connection for chronic 
hypertension.  

5.  Entitlement to an increased disability evaluation for the 
veteran's diabetes mellitus with erectile dysfunction, 
currently evaluated as 20 percent disabling.  

6.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's right foot peripheral 
neuritis.  

7.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's left foot peripheral 
neuritis.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from September 1964 to August 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Detroit, Michigan, Regional Office (RO) which, in pertinent 
part, established service connection for right foot 
peripheral neuritis and left foot peripheral neuritis; 
assigned 10 percent evaluations for those disabilities; 
recharacterized the veteran's diabetic disability as Type II 
diabetes mellitus with erectile dysfunction evaluated as 20 
percent disabling; and denied service connection for chronic 
diabetic retinopathy, a chronic liver disorder, chronic 
peripheral arterial disease of the lower extremities, and 
chronic hypertension.  In October 2007, the veteran was 
afforded a hearing before the undersigned Acting Veterans Law 
Judge sitting at the RO.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected right 
foot and left foot peripheral neuritis.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) addressed a similar 
appeal and directed that it was specifically not a claim for 
an increased disability evaluation.  However, the Court did 
not provided a specific name for the issue in lieu of 
"increased disability evaluation."  In the absence of such 
direction, the Board has framed the issues as entitlement to 
initial evaluations in excess of 10 percent for the veteran's 
right foot and left foot peripheral neuritis.  The veteran is 
not prejudiced by such action.  The Board has not dismissed 
any issue and the law and regulations governing the 
evaluation of disabilities are the same regardless of how the 
issue is styled.  

The issues of service connection for both chronic peripheral 
arterial disease of the lower extremities and chronic 
hypertension; an increased evaluation for the veteran's 
diabetes mellitus with erectile dysfunction, and initial 
evaluations in excess of 10 percent for his right foot and 
left foot peripheral neuritis are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify the veteran 
if further action is required on his part.  

In February 2005, the veteran has submitted a claim of 
entitlement to service connection for a chronic dental 
disorder.  It appears that the RO has not had an opportunity 
to act upon the claim.  Therefore, the issue is referred to 
the RO for action as may be appropriate.  Black v. Brown, 10 
Vet. App. 279 (1997).  


FINDINGS OF FACT

1.  Chronic diabetic retinopathy was not shown during active 
service or at any time thereafter.  

2.  A chronic liver disorder was not shown during active 
service or at any time thereafter.  


CONCLUSIONS OF LAW

1.  Chronic diabetic retinopathy was not incurred in or 
aggravated by active service.  


38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2007 
as amended).  

2.  Chronic diabetic retinopathy was not proximately due to 
or the result of the veteran's service-connected 
disabilities.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) 
(2007 as amended).  

3.  A chronic liver disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326(a) (2007 as amended).

4.  A chronic liver disorder was not proximately due to or 
the result of the veteran's service-connected disabilities.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2007 as 
amended).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the veteran's claims of entitlement to service 
connection for chronic diabetic retinopathy and a chronic 
liver disorder, the Board observes that the RO issued VCAA 
notices to the veteran in the veteran in August 2004, March 
2006, and October 2006 which informed him of the evidence 
generally needed to support a claim of entitlement to service 
connection and the assignment of an evaluation and effective 
date for an initial award of service connection; what actions 
he needed to undertake; and how the VA would assist him in 
developing his claims.  The August 2004 VCAA notice was 
issued prior to the November 2004 RO rating decision from 
which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Social Security 
Administration (SSA) documentation was requested and 
incorporated into the record.  The veteran was afforded VA 
examinations for compensation purposes.  The examination 
reports are of record.  The veteran was afforded a hearing 
before the undersigned Acting Veterans Law Judge sitting at 
the RO.  The hearing transcript is of record.  

There remains no issue as to the substantial completeness of 
the veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007 
as amended).  Any duty imposed on the VA, including the duty 
to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); petition for cert. filed, __ 
U.S.L.W.__ (U.S. Mar. 21, 2008) (No. 07A588).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The Board observes that the provisions of 38 C.F.R. § 3.310 
were amended effect as of October 20, 2006, during the 
pendency of the instant appeal.  See 71 Fed. Reg. 52744- 47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a nonservice-connected 
disability by service-connected one is judged.  Although the 
VA has indicated that the purpose of the regulation was 
merely to apply the Court's ruling in Allen, it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the 
nonservice-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been the VA's practice and thus suggests that the recent 
change amounts to a substantive change in the regulation.  
For this reason and given that the veteran's claims were 
pending before the regulatory change was made, the Board will 
consider the veteran's claims under the prior version of 38 
C.F.R. § 3.310 as it is more favorable to the veteran.  

Service connection is currently in effect for Type II 
diabetes mellitus with erectile dysfunction, coronary artery 
disease with coronary artery bypass graft residuals, right 
foot peripheral neuritis, and left foot peripheral neuritis.  

A.  Chronic Diabetic Retinopathy.

The veteran's service medical records do not refer to chronic 
diabetic retinopathy.  At an August 2004 VA examination for 
compensation purposes, the veteran was found to exhibit "no 
evidence of diabetic retinopathy at the time of the 
evaluation."  

In his November 2005 NOD, the veteran reiterated that the 
claimed disorder was etiologically related to his 
service-connected diabetes mellitus.  

At the October 2007 hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO, the veteran 
acknowledged that he had not been diagnosed with diabetic 
retinopathy.  
The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  Chronic diabetic retinopathy was not objectively 
manifested during active service or at any time thereafter.  
The veteran has testified that he has not been diagnosed with 
chronic diabetic retinopathy.  

In the absence of evidence of current disability, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Therefore, service connection for chronic 
diabetic retinopathy is denied.  

B.  Chronic Liver Disorder.

The veteran's service medical records do not refer to a 
chronic liver disorder.  In his June 2004 claim for service 
connection, the veteran advanced that service connection for 
a chronic liver disorder secondary to his diabetes mellitus 
was warranted.  

At the September 2004 VA examination for compensation 
purposes, the veteran denied any current chronic liver 
problems.  The examiner diagnosed the veteran with "no 
diabetic-related liver problems as per current examination."  

In his November 2005 NOD, the veteran reiterated that the 
claimed disorder was etiologically related to his 
service-connected diabetes mellitus.  

At the October 2007 hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO, the veteran 
acknowledged that he had not been diagnosed with a chronic 
liver disorder.  

A chronic liver disorder was not objectively manifested 
during active service or at any time thereafter.  The veteran 
has testified that he has not been diagnosed with a chronic 
liver disorder.  

In the absence of evidence of current disability, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Therefore, service connection for a chronic 
liver disorder is denied.  
ORDER

Service connection for chronic diabetic retinopathy is 
denied.  

Service connection for a chronic liver disorder is denied.  


REMAND

At the October 2007 hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO, the veteran testified 
that: his diabetes mellitus and peripheral neuritis of the 
feet had increased in severity since the last VA examination 
for compensation purposes conducted in September 2004; he was 
going to lose a toe on his right foot secondary to his 
diabetes mellitus; and his diabetes mellitus and neuritis of 
the feet had necessitated that he use a wheelchair.  He 
stated that he was receiving ongoing diabetic treatment from 
Anthony William, M.D., and a Dr. Anand.  Clinical 
documentation of the cited treatment is not of record.  

The VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

In reviewing the report of the September 2004 VA examination 
for compensation purposes, the Board observes that while the 
examiner advanced an opinion as to the etiological 
relationship between the veteran's chronic peripheral 
arterial disease of the lower extremities and chronic 
hypertension and his service-connected Type II diabetes 
mellitus, he did not address the etiological relationship, if 
any, between the veteran's peripheral arterial disease and 
hypertension and his service-connected coronary artery 
disease with coronary artery bypass graft residuals.  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Therefore, the Board finds that further VA 
evaluation would be helpful in resolving the issues raised by 
the instant appeal.  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2007 as amended); and 
the Court's holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) are fully 
met.  

2.  Contact the veteran and request that 
he provide information as to all 
treatment of his chronic lower extremity 
peripheral arterial disease, chronic 
hypertension, and service-connected 
diabetes mellitus and peripheral neuritis 
of the feet after September 2004 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should then 
contact Anthony William, M.D., Dr. Anand, 
and all other identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

3.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature, 
severity, and etiology of his chronic 
peripheral arterial disease, chronic 
hypertension, and the current nature and 
severity of his service-connected chronic 
Type II diabetes mellitus with erectile 
dysfunction and peripheral neuritis of 
the feet.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner or examiners should advance 
opinions as to: 

a.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that the veteran's chronic 
peripheral arterial disease of the 
lower extremities had its onset 
during active service; otherwise 
originated during active service; 
and/or is etiologically related to 
and/or increased in severity beyond 
its natural progression due to his 
coronary artery disease with 
coronary artery bypass graft 
residuals and other 
service-connected disabilities.  

b.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that the veteran's chronic 
hypertension had its onset during 
active service; otherwise originated 
during active service; and/or is 
etiologically related to and/or 
increased in severity beyond its 
natural progression due to his 
coronary artery disease with 
coronary artery bypass graft 
residuals and other 
service-connected disabilities.  

Send the claims folders to the examiner 
or examiners for review of pertinent 
documents therein.  The examination 
report should reflect that such a review 
was conducted.

4.  Then readjudicate the veteran's 
entitlement to service connection for 
chronic peripheral arterial disease of 
the lower extremities and chronic 
hypertension; an increased evaluation for 
his chronic Type II diabetes mellitus 
with erectile dysfunction; and initial 
evaluations in excess of 10 percent for 
his right foot and left foot peripheral 
neuritis with express consideration of 38 
C.F.R. § 3.310(a) and the Court's holding 
in Allen v. Brown, 7 Vet. App. 439 
(1995).  If the benefits sought on appeal 
remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 

	(CONTINUED ON NEXT PAGE)
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


